Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 4 language (“at least one fluid pump for selectively supplying fluid via at least one actuator conduit to the at least one fluid chamber to move the piston relative to the cylinder”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
a. 	Claim 1 line 12 should read “the first and --the-- second gas chambers”( or “the first --gas chamber-- and --the-- second gas --chamber--") since this (second gas chamber) has already been introduced.
b. 	Claim 3 line 3 should read “and --the-- piston head” since this has already been introduced.
c. 	Claim 5 line 5 should read “the first and --the-- second gas --chambers--” since this has already been introduced and numbers should agree.
d. 	Claim 7 line 3 should read “and --the-- cylinder wall” since this has already been introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “a gas connection arrangement fluidly connecting the first gas chamber to the second gas chamber and configured to enable gas to flow between the first and second gas chambers if the piston moves relative to the cylinder”(emphasis examiner’s). This is indefinite. From applicant’s specification, “gas connection arrangement” 53 is introduced on p. 7 lines 8-15 for example, comprising a gas passageway 54 in Fig. 2 for example. This gas passageway 54 is always open. In the second embodiment in Figs. 5-6, gas connection arrangement 53 comprises gas conduit 90 and first and second gas valves 91, 92. These valves (91, 92) would either be open or closed, without respect to the piston movement. For this embodiment to meet the claim language, the valves 91, 92 would both need to be open. Therefore for both embodiments, the path between the first gas chamber and the second gas chamber would always be open regardless of “if the piston moves relative to the cylinder”, with the open path enabling gas to flow between the chambers at all times not just “if the piston moves relative to the cylinder”. The metes and bounds of the claimed invention are indefinite due to the presence of language which does not appear to particularly point out and distinctly claim the disclosed invention. Claim 11 has the same language (“The apparatus as claimed in claim 1 further comprising a gas storage apparatus comprising at least one gas storage tank having a fixed volume and fluidly connected to at least one gas chamber, wherein the gas spring arrangement is configured to enable open fluid communication between the at least one gas storage tank and at least one gas chamber if the piston moves relative to the cylinder”) and therefore has the same issue. In either instance (Claim 1 or Claim 11), deletion of “if the piston moves relative to the cylinder” would overcome this rejection.
Claim 4 is indefinite. Claim 4 recites “the actuator fluid system comprising at least one fluid chamber inside the piston and at least one fluid pump for selectively supplying fluid via at least one actuator conduit to the at least one fluid chamber to move the piston relative to the cylinder”. This is indefinite. Applicant’s drawings do not show this. Applicant’s specification at p. 8, lines 10-13 states “The actuator fluid system 70 may comprise at least one fluid chamber 66, 67 inside the piston 22 and at least one pump (not shown) for selectively supplying fluid via at least one actuator conduit 72, 74 to the at least one fluid chamber 66, 67 to move the piston 22 relative to the cylinder 21.”. How does the pump “selectively suppl[y]” the fluid to the fluid chambers, as claimed? Is this an on/off cycle of the pump? What are the metes and bounds of the claimed invention?	
Claim 8 is indefinite. Claim 8 recites “wherein the second gas chamber is inside the piston and comprises the first piston chamber.” This is indefinite. “the second gas chamber” is established in Claim 1. “the first piston chamber” is established in Claim 3. Combining these two elements to be one and the same in Claim 8 is not understood. 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from Claim 3. Claim 3 depends from Claim 1. Claim 8 recites “wherein the second gas chamber is inside the piston and comprises the first piston chamber”. Claim 3 already recites “a first piston chamber between the secondary head and piston head”. Claim 1 already recites “a second gas chamber extending between piston head and second cylinder end”. By claiming to combine two previously recited elements into one element, Claim 8 fails to include all the limitations of the claims (Claim 1 and Claim 3) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 11-15, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (WO 2015/022054, on applicant’s IDS).
Regarding Claim 1,
An apparatus for operating a work tool of a machine, the apparatus comprising: 
a cylinder (14, Figs. 1-4) comprising a cylinder wall extending between first (ex. bottom of 14 in Fig. 1) and second cylinder ends (ex. top of 14 in Fig. 1); 
a piston (16) comprising a piston rod (32) attached to a piston head (42), the piston head being mounted in the cylinder such that the piston is moveable relative to the cylinder; and 
a gas spring arrangement (with gas in 28, 30) for biasing the piston head away from the first cylinder end, the gas spring arrangement comprising: 
a first gas chamber (with 28) extending between the first cylinder end and piston head and a second gas chamber (with 30) extending between piston head and second cylinder end, the first and second gas chambers having a variable volume based upon the position of the piston head in the cylinder (ex. Fig. 1. [028]); and 
a gas connection arrangement (with 50, 52) fluidly connecting the first gas chamber to the second gas chamber and configured to enable gas to flow between the first and second gas chambers if the piston moves relative to the cylinder.  
Regarding Claim 2,
The apparatus as claimed in claim 1 wherein the piston head comprises first (surface for 28) and second (surface for 30) head surfaces, wherein the first head surface has a greater surface area than the second head surface such that a pressurised gas in the gas spring arrangement biases the piston head away from the first cylinder end. 
Regarding Claim 7,
The apparatus as claimed in claim 1 wherein the second gas chamber (with 30) is outside of the piston (ex. Fig. 1) and extends from the piston head towards the second cylinder end between the piston rod and cylinder wall (ex. Fig. 1).  
Regarding Claim 9,
The apparatus as claimed in claim 1 wherein the gas connection arrangement comprises at least one gas passageway (with 50, 52) extending through the piston head.  
Regarding Claim 11,
The apparatus as claimed in claim 1 further comprising a gas storage apparatus comprising at least one gas storage tank (54) having a fixed volume and fluidly connected to at least one gas chamber (Figs. 1 and 4), wherein the gas spring arrangement is configured to enable open fluid communication between the at least one gas storage tank and at least one gas chamber if the piston moves relative to the cylinder. 
Regarding Claim 12,
The apparatus as claimed in claim 1 further comprising a gas port apparatus fluidly connected to the at least one gas chamber, the gas port apparatus comprising a gas port valve (ex. 60, 62, 76, 78) for selectively controlling the flow of gas into the at least one gas chamber and at least one adapter (connection between 54 and 58) for mounting at least one gas supply tank (54).  
Regarding Claim 13,
A method of operating a machine comprising a work tool and an apparatus mounted to the work tool, the apparatus comprising: 
a cylinder (14, Figs. 1-4) comprising a cylinder wall extending between first (ex. bottom of 14 in Fig. 1) and second (ex. top of 14 in Fig. 1) cylinder ends; 
a piston (16) comprising a piston rod (32) attached to a piston head (42), the piston head being mounted in the cylinder; and 
a gas spring arrangement comprising: 
a first gas chamber (with 28) extending between the first cylinder end and piston head and a second gas chamber (with 30) extending between piston head and second cylinder end; and 
a gas connection arrangement (with 50, 52) fluidly connecting the first gas chamber to the second gas chamber, 
wherein the method comprises: 
biasing the piston head away from the first cylinder end by a gas in the gas spring arrangement (ex. [028, 034], Figs. 1-4); 
moving the piston head such that first and second gas chambers vary in volume and gas is transmitted from the first gas chamber to the second gas chamber via the gas connection arrangement (ex. [028, 030, 033, 034]).  
Regarding Claim 14,
The method as claimed in claim 13 comprising moving the piston head towards the first cylinder end by applying a force to the piston and/or cylinder (Figs. 1-4, ex. [033, 034]), the force comprising a gravitational down force of the work tool and/or a force applied by an actuator, such that the pressure of the gas increases.  
Regarding Claim 15,
The method as claimed in claim 13 further comprising moving the piston head towards the second cylinder end by applying a force to the piston, the force being at least partially applied to the piston head by gas in the first gas chamber (Figs. 1-4, ex. [033, 034]).

Claims 1-3, 7, 9, 13-15, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metz et al. (US 3745880).
Regarding Claim 1,
An apparatus for operating a work tool of a machine, the apparatus comprising: 
a cylinder (1, Figs. 1-2) comprising a cylinder wall extending between first (left) and second (right) cylinder ends; 
a piston comprising a piston rod (4) attached to a piston head (6), the piston head being mounted in the cylinder such that the piston is moveable relative to the cylinder; and 
a gas spring arrangement (with 8) for biasing the piston head away from the first cylinder end, the gas spring arrangement comprising: 
a first gas chamber (left of 6) extending between the first cylinder end and piston head and a second gas chamber (right of 6) extending between piston head and second cylinder end, the first and second gas chambers having a variable volume based upon the position of the piston head in the cylinder (Figs. 1-2); and 
a gas connection arrangement (5) fluidly connecting the first gas chamber to the second gas chamber and configured to enable gas to flow between the first and second gas chambers if the piston moves relative to the cylinder.  
Regarding Claim 2,
The apparatus as claimed in claim 1 wherein the piston head comprises first and second head surfaces, wherein the first head surface has a greater surface area than the second head surface such that a pressurised gas in the gas spring arrangement biases the piston head away from the first cylinder end (Figs. 1-2).  
Regarding Claim 3,
The apparatus as claimed in claim 1 further comprising a secondary head (9) mounted inside the piston rod to form a first piston chamber (24) between the secondary head and piston head and a second piston chamber (right of 9) between the secondary head and an outer piston end of the piston rod.  
Regarding Claim 7,
The apparatus as claimed in claim 1 wherein the second gas chamber is outside of the piston and extends from the piston head towards the second cylinder end between the piston rod and cylinder wall (Figs. 1-2).  
Regarding Claim 9,
The apparatus as claimed in claim 1 wherein the gas connection arrangement comprises at least one gas passageway (5) extending through the piston head.  
Regarding Claim 13,
A method of operating a machine comprising a work tool and an apparatus mounted to the work tool, the apparatus comprising: 
a cylinder (1, Figs. 1-2) comprising a cylinder wall extending between first (left) and second (right) cylinder ends; 
a piston comprising a piston rod (4) attached to a piston head (6), the piston head being mounted in the cylinder; and 
a gas spring arrangement (with 8) comprising: 
a first gas chamber (left of 6) extending between the first cylinder end and piston head and a second gas chamber (right of 6) extending between piston head and second cylinder end; and 
a gas connection arrangement (5) fluidly connecting the first gas chamber to the second gas chamber, 
wherein the method comprises: 
biasing the piston head away from the first cylinder end by a gas in the gas spring arrangement (Figs. 1-2); 
moving the piston head such that first and second gas chambers vary in volume and gas is transmitted from the first gas chamber to the second gas chamber via the gas connection arrangement (Figs. 1-2).  
Regarding Claim 14,
The method as claimed in claim 13 comprising moving the piston head towards the first cylinder end by applying a force (ex. Col. 2, line 63-Col. 3, line 18) to the piston and/or cylinder, the force comprising a gravitational down force of the work tool (11) and/or a force applied by an actuator (ex. charge), such that the pressure of the gas increases.  
Regarding Claim 15,
The method as claimed in claim 13 further comprising moving the piston head towards the second cylinder end by applying a force (ex. Col. 2, line 63-Col. 3, line 18) to the piston, the force being at least partially applied to the piston head by gas in the first gas chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Wallett (US 7658023).
Regarding Claim 10, Bauer teaches the invention substantially as claimed except for
wherein the gas connection arrangement comprises at least one gas conduit extending between the first and second gas chambers and around the piston head.  
Bauer teaches the wherein the gas connection arrangement comprises at least one gas passageway (with 50, 52) extending through the piston head, instead of around the piston head.
Wallett teaches
for a fluid cylinder,
wherein the fluid connection arrangement comprises at least one fluid conduit (with 72, Fig. 3) extending between the first and second fluid chambers and around the piston head (ex. Col. 4, lines 48-51).
Since both references are directed to fluid cylinders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one gas conduit of Bauer to go around the piston head instead of through the piston head as taught by Wallett in order to provide a substitute location for the conduit that would perform equally well with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamioka teaches elements of the instant invention, including an apparatus comprising a cylinder, piston, gas spring arrangement, gas chambers, and gas connection arrangement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745  

/THOMAS E LAZO/              Primary Examiner, Art Unit 3745